NOTE EXCHANGE AGREEMENT THIS AGREEMENT (the “Agreement”) is effective as of May 29, 2009 (the “Effective Date”) by and between Shrink Nanotechnologies, Inc., a Delaware corporation f/k/a AudioStocks, Inc. (the “Company”) and Noctua Fund LP (“Noctua”).The Company and Noctua may be individually referred to herein as a “Party” and collectively as the “Parties.” RECITALS WHEREAS, as of the Effective Date, the Company acquired all of the equity ownership of Shrink Technologies, Inc., a California corporation (“Shrink”) pursuant to a Share Exchange Agreement, resulting in Shrink becoming a wholly owned subsidiary of the Company (“Shrink Acquisition”); and WHEREAS, Noctua is a creditor of the Company, and, prior to the date hereof and among other securities of the Company, owns a $100,000 Principal Amount of promissory note, which accrues interest at a rate of fourteen percent (14%) per annum commencing October 1, 2009 (the “Existing Note”) which
